          Case 1:20-cv-02397-N/A Document 6                 Filed 09/24/20   Page 1 of 2



                 UNITED STATES COURT OF INTERNATIONAL TRADE

                                         )
 ROSWELL U.S. LLC D/B/A ROSWELL MARINE,  )
                                         )
                  Plaintiff,             )
                                         )
      v.                                 )
                                         )
 UNITED STATES OF AMERICA; OFFICE OF THE )                           Court No. 20-02397
 UNITED STATES TRADE REPRESENTATIVE;     )
 ROBERT E. LIGTHIZER, U.S. TRADE         )
 REPRESENTATIVE; U.S. CUSTOMS & BORDER   )
 PROTECTION; MARK A. MORGAN, ACTING U.S. )
 CUSTOMS & BORDER PROTECTION             )
 COMMISSIONER,                           )
                                         )
                  Defendants.            )
                                         )


                                 CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

September 24, 2020, copies of Plaintiffs’ Summons and Complaint were served on the following

parties by certified mail, return receipt requested:


 Attorney-In-Charge                                    Attorney-In-Charge
 International Trade Field Office                      Commercial Litigation Branch
 Commercial Litigation Branch                          U.S. Department of Justice
 U.S. Department of Justice                            1100 L Street, NW
 26 Federal Plaza                                      Washington, DC 20530
 New York, NY 10278

 General Counsel Joseph L. Barloon                     Chief Counsel Scott K. Falk
 Office of the General Counsel                         Office of Chief Counsel
 Office of the U.S. Trade Representative               U.S. Customs & Border Protection
 600 17th Street, NW                                   1300 Pennsylvania Ave., NW
 Washington, DC 20508                                  Washington, DC 20229
         Case 1:20-cv-02397-N/A Document 6   Filed 09/24/20   Page 2 of 2




Dated: September 24, 2020                /s/ Alexandrea R. Simser, Esq.

                                         Alexandrea R. Simser
                                         Florida Bar No. 103893
                                         General Counsel
                                         Roswell U.S. LLC
                                         2900 Murrell Road
                                         Rockledge, FL 32955
                                         a.simser@roswellglobal.com
                                         321-638-1331
